Citation Nr: 1745066	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 21, 2011, and an evaluation in excess of 30 percent, thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1986 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified at a hearing in August 2013 before the undersigned.  A copy of the transcript has been associated with the claims file.
 
In May 2014, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required prior to adjudication of the issue on appeal.  

The Board notes that the Veteran most recently underwent a VA examination regarding the severity of his service-connected PTSD in July 2014.  The evidence of record indicates that the Veteran's condition may have worsened since the evaluation he underwent approximately three years ago.  The Veteran submitted a claim for an increase for his service-connected PTSD in August 2016 and provided an undated disability benefits questionnaire completed by a private psychiatrist, C.L., M.D.  This evaluation notes that the Veteran's PTSD manifests with "dissociative symptoms" including depersonalization/derealization and symptoms such as: persistent delusions or hallucinations; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; inability to establish and maintain effective relationships; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Board notes that dissociative symptoms were not previously reported by either the Veteran's long-time treating psychiatrist J.G., M.D. or any of the Veteran's previous VA examiners.  

The report also indicates that the Veteran has relocated to Texas due to his work, after previously having lived in Guam for eight years.  It is unclear whether the Veteran has sought treatment from C.L., M.D., or other sources in Texas.  The Board finds that reasonable attempts should be made to obtain records of any psychiatric treatment sought by the Veteran since January 2016.   

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake appropriate efforts to obtain any outstanding records of psychiatric treatment.  The AOJ should contact the Veteran and request identification of any psychiatric treatment providers, including government or private providers, since January 2016.  The Veteran should be asked to provide any needed assistance in identifying and obtaining these records.  

2. After the above-referenced development has been completed, the AOJ should undertake appropriate efforts to schedule the Veteran for an examination to determine the current level of severity of his service-connected psychiatric disability, including any resulting occupational and functional impairment. 

While the examiner must review the entire record, the examiner is specifically asked to discuss the findings of the private DBQ completed by C.L., M.D.; the reports of the Veteran regarding his symptoms received on September 20, 2011 and February 11, 2013; and VA treatment records from September 14, 2011 and March 11, 2013. 

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

